—In a proceeding pursuant to CPL 540.30 for the remission of a forfeiture of bail, International Fidelity Insurance Company, as surety, appeals from an order of the Supreme Court, Kings County (Cutrona, J.), entered March 26, 1999, which denied its motion to remit the forfeiture of bail of its principal, Kato Jenkins, and to vacate the judgment entered thereon.
Ordered that the order is affirmed, with costs.
The appellant did not move for remission of the forfeiture of bail until more than a year after the order directing the bail to be forfeited was entered. Thus, the appellant’s application for remission of the forfeited bail was properly denied as untimely pursuant to CPL 540.30 (2) (see, People v Public Serv. Mut. Ins. Co., 37 NY2d 606; People v Cotto, 262 AD2d 138).
The appellant’s remaining contentions are without merit. Krausman, J. P., H. Miller, Schmidt and Smith, JJ., concur.